Name: Decision (EU) 2016/1474 of the European Parliament of 28 April 2016 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2014, Section X Ã¢  European External Action Service
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2016-09-14

 14.9.2016 EN Official Journal of the European Union L 246/141 DECISION (EU) 2016/1474 OF THE EUROPEAN PARLIAMENT of 28 April 2016 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2014, Section X  European External Action Service THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2014 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2014 (COM(2015)377  C8-0208/2015) (2),  having regard to the Court of Auditors annual report on the implementation of the budget concerning the financial year 2014, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2014, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Articles 55, 99 and 164 to 167 thereof,  having regard to Rule 94 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Foreign Affairs (A8-0136/2016), 1. Grants the High Representative of the Union for Foreign Affairs and Security Policy discharge in respect of the implementation of the budget of the European External Action Service for the financial year 2014; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part of it to the European External Action Service, the European Council, the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 51, 20.2.2014. (2) OJ C 377, 13.11.2015, p. 1. (3) OJ C 373, 5.11.2015, p. 1. (4) OJ C 377, 13.11.2015, p. 146. (5) OJ L 298, 26.10.2012, p. 1.